 1   Booker T. Evans, Jr.
     Nevada Bar No. 1209
 2   Joel E. Tasca
     Nevada Bar No. 14124
 3   Stacy H. Rubin
     Nevada Bar No. 9298
 4   1980 Festival Plaza Drive, Suite 900
     Las Vegas, Nevada 89135
 5   Telephone: (702) 471-7000
     Facsimile: (702) 471-7070
 6   E-mail: evansb@ballardspahr.com
     E-mail: tasca@ballardspahr.com
 7   E-mail: rubins@ballardspahr.com
     Attorneys for Defendant Meritor, Inc.
 8

 9                                  UNITED STATES DISTRICT COURT
10                                           DISTRICT OF NEVADA
11 M. PAUL WEINSTEIN,                                    Case No.: 2:16-cv-01076-JAD-VCF
12                              Plaintiff,
                                          STIPULATION AND ORDER TO
13            v.                          EXTEND TIME FOR DEFENDANT
                                          TO FILE RESPONSE AND
14 MERITOR, INC., an Indiana Corporation; PLAINTIFF TO FILE REPLY TO
   DOES I through X,                      PLAINTIFF’S MOTION FOR
15                                        PARTIAL SUMMARY JUDGMENT
                     Defendant.
16                                        (First Request)
17

18            Plaintiff M. Paul Weinstein, appearing pro se, and Defendant Meritor, Inc.
19 (“Meritor”), by and through its counsel of record, have agreed to the following:

20            On June 3, 2019, Plaintiff served Meritor with his Motion for Partial Summary
21 Judgment.               Under the Local Rules, Meritor’s Response to Plaintiff’s Motion for

22 Partial Summary Judgment is due June 24, 2019.

23            Pursuant to Stipulation and Order, discovery closes on July 2, 2019, and the

24 deadline to file dispositive motions is August 2, 2019. See ECF No. 60.

25            In order to consider the July 2, 2019 discovery cutoff, both Plaintiff and
     Meritor hereby request this Court extend the date for Meritor to file its response to
26
     Plaintiff’s Motion for Partial Summary Judgment up to and including July 16, 2019,
27
     and the date for Plaintiff to file his reply up to and including July 30, 2019.
28


     DMWEST #36987862 v1                             1
1             This agreement is made in good faith, is not interposed for delay, and is not

2    filed for an improper purpose.

3    Dated: June 10, 2019.

4    BALLARD SPAHR LLP
5    By: /s/ Joel E. Tasca                     By: /s/ M. Paul Weinstein
         Booker T. Evans, Jr.                      M. Paul Weinstein
6        Nevada Bar No. 1209                       1482 Fieldbrook Street
         Joel E. Tasca                             Henderson, Nevada 89052
7        Nevada Bar No. 14124                      (925) 890-5714
         Stacy H. Rubin                            In Propria Persona
8        Nevada Bar No. 9298
         1980 Festival Plaza Dr., Suite 900
9        Las Vegas, Nevada 89135
         Attorneys for Defendant Meritor, Inc.
10

11                                           ORDER
12            IT IS SO ORDERED.
                                             __________________________________________
13                                           UNITED STATES DISTRICT JUDGE
                                             Dated: June 11, 2019.
14
                                             DATED: ___________________________
15

16

17

18
19

20

21

22

23

24

25

26

27

28


     DMWEST #36987862 v1                        2
